Opinion of the Court by

McGirk Judge.
It appears by the record that at the July term of the circuit court, for the county of St. Francois, the grand juror» *603for that county indicted Eleazur Clay, Robert Clay, Wm. Finch and E. G. Clay, for disturbing a religious congregation, assembled for public worship.
The second count charges and finds, that said persons did, at the same time, disturb the congregation, by committing an assault and battery on'one Reed <tec.
To this indictment the defendants pleaded not guilty, except Finch, who was not taken. At the November term of the court they were found guilty by the jury, and lined two dollars each. The defendants by counsel made a motion in arrest of j udgrnent, which was overruled, they then appealed to this court. The error complained of here arises on the 6th reason in arrest of judgment, which is, that the circuit court had no jurisdiction of the offence, but that tiie jurisdiction belongs to a justice ot the peace. One or two other errors were mentioned by the counsel but were not relied on, and I will take no notice of them, as there appears .to be nothing in them.
In the year 1835 the general assembly passed a statute making it penal to disturb a religious congregation and making the offence punishable by indictment in the circuit court1 R. Code page 209, sec. 27, at the last session of the Legislature 1839, p. 101. The legislature declares that from and after the passage of that act justices of the peace shall have jurisdiction of all cases of disturbance of religious worship, and may fine to the extent of ten dollars, and to commit to prisonf for non payment <fcc.
The counsel for the appellant, Clay, insists that the last act, giving the jurisdiction to justices of the peace, repeals the first act, which gives the jurisdiction to the circuit court the latter act being repugnant to the former act, to support this Mr. Scott cites, Coxes dig. 642 No. 41-42-43, 1 Gallis 150 114, Comn. dig. 643, No. 55, 1 Paine 400.
The counsel also argues that here the last act is repugnant to the former, and therefore repeals it, and cites for this, several authorities.
Mr. JBrickey of counsel for the State admits the rules of law as above laid down to be correct, but then he insists that in this case the latter act is in no way repugnant to the *604former act, and that the rule is in such case, that where there are two or more statutes on the same subject they shall be so construed that all shall have effect if possible. To support this proposition the counsel cites 1 Bl. Com. p. 90 where it is said, that if two affirmative statutes be passed on the same subject, and the latter'contains no repealing or negative words they may both stand, and Blackstone puts a case which is “that if by a former statute an offence be indictable at the quarter sessions, and a latter statute makes the same offence indictable at the assizes, the offender may be indicted at either, and that there is in that case a concurrent jurisdiction in the two courts.
The act of Feb. 13, 1839 (Laws of Mo. session 1838— 9 [). 101) giving justices of the peace jurisdiction in cases of disturbance of religious congregations, is in aid of tb c 37 see. of 8th art. of the act concerning crimes and punishments (R. C. 1835, p. 309) making the same offence punishable in the circuit court by indictment the jurisdiction of the circuit court and justices of the peace, in such cases, is concurrent.
In the case at bar it appears to the court that the case put by Blackstone is in point for the State. That here the two statutes are, as regards the offence nearly the same, with some slight variations, and that the offence is only made punishable before a justice of the peace also, and that the jurisdiction is concurrent; therefore whichever gets possession of the case first is rightfully entitled to try it.
This view is strengthened when we look at the title of the last act, which is an act for the more effectual ■protection of public worship, p. 101. This title shows that the statute was intended to be in aid of the former laws; and it is so, for when the offenders are only subject to the action of the circuit court time is given for them to runaway; but this gives power to any one to act while the offence is in progress, in a summary and prompt manner. The latter act does thus aid more effectually the protection of public worship. It is therefore my opinion that there is no error in the judgment of the circuit court, and that the same ought to be affirmed. The whole court being of the same opinion the same is affirmed.